DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.

(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)



The abstract of the disclosure is objected to because it should be 150 words or less.  Correction is required.  See MPEP § 608.01(b).


Claim Objections

Claims 7 and 12 are objected to because of the following informalities:
a) in claim 7, line 3, – the – or  -- said – should be inserted before “conditioning”; and

b) in claim 12, line 4, a comma should be inserted between “determined” and “and”.  

Appropriate correction is required.



Claim Rejections - 35 USC § 112

Note that dependent claims will have the deficiencies of base and intervening claims.
	


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention:

a) claim 1 recites the limitation "the working electrode" in line 5.  There is insufficient antecedent basis for this limitation in the claim;

b) regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);

c) in claim 8 it is not clear how the detection electrolyte is related, if at all, to the electrolyte of underlying claim 1;

d) in claim 8 it is not clear what is meant by the clause “a detection electrolyte is used as electrolyte which contains a component which is reduced or oxidised into a detection component through the content substance which is to be determined, 

e) in claim 8 what is meant by a “detection compound”?

f) regarding claim 8, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d);

g) in claim 11 Applicant is requested to clarify what is meant by “an adjustment value” and what is meant by “the zero value”;

 h) in claim 12 what is meant by the phrase “the conditioning agent corresponds to the content substance of the sample which is to be determined [italicizing by the Examiner]”

i) claim 14 recites the limitation "the electrolyte" in line 4.  There is insufficient antecedent basis for this limitation in the claim;

j) in claim 17 how is “a measuring device” or line 4 related to the measuring device of the claim preamble?




l) claim 17 is a device claim yet it appears to have actual method steps
“. . . .characterised in that the method comprises the following steps: generating a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, wherein the conditioning agent is an oxidizing or reducing agent, Preliminary Amendment June 3, 2019Page 8oxidizing the conditioning agent at the working electrode, if the conditioning agent is a reducing agent, or reducing the conditioning agent at the working electrode, if the conditioning agent is an oxidizing agent, . . . .[italicizing by the Examiner]”  If published in a patent the Public would not know if they had to perform the indicated steps in order to infringe the claims measuring device.  The Examiner suggests the Applicant “configured to” or “adapted to” terminology.  For example, -- the measuring device is configured to generate a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, . . . . –


m) Applicant it is not clear how the additional amperometric sensor and additional control device of claim 18 are used, if at all, when performing the method steps of underlying claim 17.



o) claim 19 is a use claim without setting forth any steps involved in the process.  See MPEP 2173.05(q).

p) claim 19 requires “[u]se of a conditioning agent produced according to a method according to claim 1 for cleaning, conditioning, calibration and/or adjustment of an amperometric sensor a measuring device of a measuring device for determining a content substance in a sample.”  Does this limitation mean that the conditioning agent generated with the measuring device of claim 1 is not being used to condition that measuring device of that claim but instead the measuring device of claim 19?


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Claim 7 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 7 recites, “Method according to claim 1 characterised in that the content substance which is to be determined is used as conditioning agent. [italicizing by the Examiner]”  This limitation seems to imply that the steps of “generating a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, wherein the conditioning agent is an oxidising or reducing agent, oxidising the conditioning agent at the working electrode, if the conditioning agent is a reducing agent, or reducing the conditioning agent at the working electrode, if the conditioning agent is an oxidising agent…”  since the content substance is now the source of the conditioning agent.
 	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim 12 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 requires “. . . . a defined quantity of conditioning agent is generated in the measuring chamber through electrolysis or a defined of quantity conditioning agent is generated inPreliminary Amendment June 3, 2019 Page 6 a section of the measuring 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.







Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bryan et al. US 5,098,547 (hereafter “Bryan”).

Addressing claim 14, Bryan discloses amperometric sensor which can be cleaned, conditioned, calibrated and/or adjusted (

    PNG
    media_image1.png
    207
    422
    media_image1.png
    Greyscale

See col. 4:12-22.)
, wherein the sensor comprises at least one working electrode (12; col. 4:23-24) arranged in a measuring chamber (20; col. 4:26) arranged to hold the electrolyte (19; col. 3:33-34), a working reference electrode (13; col. 4:22) and a selectively permeable membrane (14; col. 4:26-27.  Since the sensor is an oxygen the membrane is presumably selectively permeable to oxygen.) which limits the measuring chamber (Figure 1), characterised in that a generator electrode (18; col. 4:32-25) and a generator reference electrode (25; col. 4:32-35) are arranged in the measuring chamber 
(Figure 1), wherein a control device is provided (the circuitry shown in Figure 5 can be viewed as a control device).   
However, the control device shown in Figure 5 does appear to be configured to apply a measuring voltage between the working electrode and the working reference electrode.  As best understood by the Examiner, the control device measures a voltage between the working electrode and the working reference electrode.  See 
col. 5:35-38.  That is the control device is configured to use the sensor as a galvanic cell to measure oxygen.  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to instead provide “a control device is 
	
    PNG
    media_image2.png
    310
    396
    media_image2.png
    Greyscale

			
			(see col. 1:12-29), and
        
    PNG
    media_image3.png
    255
    432
    media_image3.png
    Greyscale

			
			(see col. 4:21-22).

col. 4:63 – col. 5:7.  Such a constant current source that produces electrolysis at the generator electrode and generator reference electrode inherently generates a voltage between these electrodes.



Allowable Subject Matter

Claims 1 and 17 would be allowable if rewritten or amended to overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-13 and 18 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



The following is a statement of reasons for the indication of allowable subject matter:  
a) in claim 1 the combination of limitations requires the step of “generating a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, wherein the conditioning agent is an oxidising or reducing agent, . . . .[underlining by the Examiner]”
In the European Search Report for European application no. EP 19177266, US 4772375 A is cited as an “X” document against claims 1, 3, 4, 7, 8, 10, and 15, and as a “Y” document against claim 6.  
	US 4772375 A discloses a method for cleaning, conditioning, calibration and/or adjustment of an amperometric sensor of a measuring device (Figure 1) for determining a content substance (e.g., oxygen) in a sample (see the Abstract and col. 2:6-22), wherein the measuring device comprises an electrolyte (12, col. 3:48) and the amperometric sensor (Figure 1), with a measuring chamber (4), sealed by a selectively permeable membrane (6, col. 3:7-11 and col. 3:19-28), in which the working electrode (10) and a working reference electrode (8) connected electrically with the working electrode are arranged (Figure 1), and 
(col. 4:31-48), characterised in that the method comprises the following steps: 
generating a conditioning agent (chlorine gas) at the working electrode, wherein the conditioning agent is an oxidising or reducing agent (col. 4:29-57),
oxidising the conditioning agent at the working electrode, if the conditioning agent is a reducing agent, or reducing the conditioning agent at the working electrode, if the conditioning agent is an oxidising agent ( 

    PNG
    media_image4.png
    542
    358
    media_image4.png
    Greyscale

			See col. 5:13-46.).  
So in contrast to the invention of claim 1 a conditioning agent is just generated at the working electrode, not at the working electrode and/or at a generator electrode arranged in the measuring device.  By not having to provide a generator electrode the manufacturing effort to make the measuring device of US 4772375 A, especially the amperometric sensor component, is reduced.  



	US 8,815,077 B2 discloses a method for testing of an amperometric sensor of a measuring device (Figure 1) for determining a content substance (oxygen) in a sample (see the Abstract), wherein the measuring device comprises an electrolyte (3, col. 3:29) and the amperometric sensor (Abstract (“measuring current”)), with a measuring chamber (2), sealed by a selectively permeable membrane (5, col. 3:26-30), in which the working electrode (8) and a working reference electrode (11) connected electrically with the working electrode are arranged (Figure 1), and wherein the determination of the content substance takes place during a measuring interval in that a voltage is applied between the working electrode and working reference electrode (col. 3:39-49 and claim 5), the current which flows via the electrical connection between working electrode and working reference electrode is measured and the content substance deduced from the measured current (col. 3:39-49 and claim 5), characterised in that the method comprises the following steps:
generating a testing agent (oxygen) at generator electrode (col. 3:50 – 
col. 4:2), wherein the testing agent is an oxidising agent (col. 3:66-67),
reducing the conditioning agent at the working electrode, if the testing agent is an oxidising agent (see col. 3:66 – col. 4:02 and col. 2:39-43.).  


    PNG
    media_image5.png
    159
    616
    media_image5.png
    Greyscale

See Applicant’s originally filed specification page 4.
This testing agent (oxygen) is in fact the same as the content substance in the sample to be determined.  It is not clearly desirable that the testing agent also function as a conditioning agent as the test agent is being used to determine whether the sensor is currently in an acceptable state (col. 2:24-28, col. 2:44-46, col. 4:30-45, and claim 5) – any conditioning would change the state of the sensor.      

In the European Search Report for European application no. EP 19177266, EP 1293778 A2 is cited as an “X” document against claims 1, 3, 4, 8, 10, and 15.  A computer-generated English language translation of the Description section of the document has been obtained by the Examiner and will be referred to.
	 EP 1293778 A2 discloses a method for conditioning of an amperometric sensor of a measuring device (Figure 1) for determining a content substance (volatile organic compunds, for example, alcohols) in a sample (see paragraphs 4, paragraph [0023]) and the amperometric sensor (paragraph [0008] – “[T]he  current flowing”), with a measuring chamber (11), sealed by a selectively permeable membrane (2, paragraph [0033]), in which the working electrode (5, paragraph [0023]) and a working reference electrode (8, paragraph [0023]) connected electrically with the working electrode are arranged (Figure 1), and wherein the determination of the content substance takes place during a measuring interval in that a voltage is applied between the working electrode and working reference electrode (paragraph [0008]), the current which flows via the electrical connection between working electrode and working reference electrode is measured and the content substance deduced from the measured current (paragraph [0008).
	 EP 1293778 A2, though, does not disclose performing the steps of “generating a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, wherein the conditioning agent is an oxidising or reducing agent, oxidising the conditioning agent at the working electrode, if the conditioning agent is a reducing agent, or reducing the conditioning agent at the working electrode, if the conditioning agent is an oxidising agent…” as required by claim 1 of U.S. application 16/429312. 
	EP 1293778 A2 does disclose a cleaning or conditioning phase, but states 

    PNG
    media_image6.png
    123
    657
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    189
    650
    media_image7.png
    Greyscale

See the bottom of page 3, bridging to page 4.


 

b) claims 2-13, 19, and 20 depend directly or indirectly from allowable claim 1.


c) in claim 15 the combination of limitations requires that “the generator electrode has a hollow cylindrical section, wherein the working electrode is arranged with its cylindrical section within the hollow cylindrical section of the generator electrode.”	
12) is spaced apart from and next to, not inside of, the generator electrode (18). See Bryan Figure 1.

 d) in claim 16 the combination of limitations requires that “the selectively permeable membrane has an effective surface which is smaller than or equal to the surface of the working electrode facing the membrane.	“
In contrast, in Bryan the selectively permeable membrane has an effective surface which is larger than the surface of the working electrode facing the membrane.  See Figures 1 and 2.  

		e) independent claim 17 is allowable for at the same reasons that claim 1
is allowable.  See the reasons for the allowability of claim 1 above.


Other Relevant Prior Art

Analytical Technology, Inc. O & M Manual for Model Q46H-79PR Total Chlorine Monitor (hereafter “ATI”) discloses method for calibration and/or adjustment of an amperometric sensor of a measuring device (ATI Model Q46H-79PR Total Chlorine Monitor) for determining a content substance (total chlorine) in a sample (e.g., potable 
    PNG
    media_image8.png
    376
    798
    media_image8.png
    Greyscale

See ATI page 4.), wherein the measuring device comprises an electrolyte (

    PNG
    media_image9.png
    761
    802
    media_image9.png
    Greyscale

See page 28.
)
 and the amperometric sensor, with a measuring chamber (the Examiner is construing the electrolyte chamber as the claimed measuring chamber), sealed by a selectively permeable membrane (

    PNG
    media_image10.png
    452
    808
    media_image10.png
    Greyscale

(see page 28).  Since the sensor is designed for measuring total chlorine the membrane is implicitly selectively permeable to total chlorine or at least chlorine:

    PNG
    media_image11.png
    372
    837
    media_image11.png
    Greyscale

(see page 4).), in which the working electrode and a working reference electrode connected electrically with the working electrode are arranged (

    PNG
    media_image12.png
    469
    795
    media_image12.png
    Greyscale

The Examiner is construing the Sensing electrode as the claimed working electrode and the Reference electrode as the claimed working reference electrode.), and wherein the determination of the content substance takes place during a measuring interval in that a voltage is applied between the working electrode and working reference electrode (as indicated above the chlorine sensor of the ATI Model Q46H-79PR Total Chlorine Monitor is an amperometric so it implicitly measures chlorine by applying a voltage between the working electrode and working reference electrode), the current which flows via the electrical connection between working electrode and working reference electrode is measured (again, the chlorine sensor of the ATI Model Q46H-79PR Total Chlorine Monitor is an amperometric so it implicitly outputs a current while measuring chlorine.  Note the following in this regard


    PNG
    media_image13.png
    654
    850
    media_image13.png
    Greyscale

See page 36.) and the content substance deduced from the measured current (this limitation is implied by the following

    PNG
    media_image14.png
    186
    819
    media_image14.png
    Greyscale

(see page 37) and

    PNG
    media_image15.png
    540
    826
    media_image15.png
    Greyscale

(see page 50).
ATI, though, does not disclose that “the method comprises the following steps: 
generating a conditioning agent at the working electrode and/or at a generator electrode arranged in the measuring device, wherein the conditioning agent is an oxidising or reducing agent, 
oxidising the conditioning agent at the working electrode, if the conditioning agent is a reducing agent, or reducing the conditioning agent at the working electrode, if the conditioning agent is an oxidising agent.”
		In regard to cleaning or conditioning the sensor ATI states,

    PNG
    media_image16.png
    856
    796
    media_image16.png
    Greyscale

	See page 59.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER STEPHAN NOGUEROLA whose telephone number is (571)272-1343.  The examiner can normally be reached on Monday - Friday 9:00AM-5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/ALEXANDER S NOGUEROLA/           Primary Examiner, Art Unit 1795                                                                                                                                                                                             	June 14, 2021